Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated April 30, 2021, claims 1-15 and 17-21
are active in this application.

Information Disclosure

The IDS filed April 30, 2021 has been considered.

 

Allowable   Subject   Matter

Claims 1-15 and 17-21 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, check data integrity of the MLC data in the second group after the operating temperature of the second group is within a second temperature range having a second lower temperature threshold that is exceeds the first lower temperature threshold and a second upper temperature threshold that is less than the first upper temperature threshold; maintain the MLC data in the second group responsive to the MLC data in the second group passing the data integrity check; and invalidate the MLC data in the second group responsive to the MLC data in the second group failing the data integrity check.
-with respect to claim 10, storing a second mapping from the one or more logical addresses to one or more physical locations of the second group of non-volatile memory cells; checking data integrity of the MLC data in the second group after the operating temperature of the second group is above a second 
-with respect to claim 15, store the data at multiple bits per memory cell in a second group of the nonvolatile memory cells while an operating temperature of the second group is outside a first temperature range having a first lower temperature and a first upper temperature; check data integrity of the data in the second group after the operating temperature of the second group is within a second temperature range having a second lower temperature that is exceeds the first lower temperature and a second upper temperature that is less than the first upper temperature; return the data in the second group to a host in response to a request from the host to read data for one or more logical addresses if the data integrity check indicates a bit error rate of the data in the second group is less than a threshold; and return the data in the first group to the host in response to a request from the host to read data for the one or more logical addresses if the bit error rate of the data in the second group is not less than the threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.